Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ayan Roy-Chowdhury (reg. no. 72,483) on 4/8/2021.

The claims have been amended as follow:

1. (Previously presented) One or more non-transitory computer-readable media comprising instructions that, upon execution by one or more processors of a user equipment (UE), cause the UE to:
acquire a measured narrowband reference signal received power (NRSRP) in a narrowband physical random access channel (NPRACH) transmission;
compare the measured NRSRP to at least one threshold value; and
determine, based on the comparison between the measured NRSRP and the at least one threshold value, a power level for a narrowband physical uplink shared channel (NPUSCH) transmission, wherein determining the power level for the NPUSCH transmission comprises:
setting the power level for the NPUSCH transmission to a predetermined maximum UE output power (Pcmax) when the measured NRSRP is smaller than the at least one threshold value, and
setting the power level for the NPUSCH transmission in an open loop 

2. (Previously presented) The one or more non-transitory computer-readable media of claim 1, wherein, upon execution, the instructions are to further cause the UE to:
process a transmission from an evolved NodeB (eNB) to determine the at least one threshold value, wherein the at least one threshold value corresponds to at least one NPRACH NRSRP threshold value that is indicated by an rsrp-ThresholdsPrachlnfoList information element (IE), further wherein the rsrp-ThresholdsPrachlnfoList IE is incorporated in an NPRACH-ConfigSIB-NB IE that is used to select NPRACH resources for the NPRACH transmission.

3. (Previously presented) The one or more non-transitory computer-readable media of claim 1, wherein, upon execution, the instructions are to further cause the UE to:
process a signal that is transmitted by an evolved NodeB (eNB) to determine the at least one threshold value for configuring the NPUSCH transmission, wherein the signal includes information to indicate the at least one threshold value, further wherein the information to indicate the at least one threshold value corresponds to at least one NPRACH NRSRP threshold value that is used for NPRACH resources selection.

4. (Previously presented) The one or more non-transitory computer-readable media of claim 1, wherein, upon execution, the instructions are to further cause the UE to:
utilize, based on the comparison between the measured NRSRP and the at least one threshold value, a repetition level for the NPUSCH transmission.

5-6. (Cancelled) 

7. (Previously presented) The one or more non-transitory computer-readable , wherein unequal absolute power tolerance limits are implemented for the NPUSCH transmission.

8. (Previously presented) The one or more non-transitory computer-readable media of claim 1, wherein the at least one threshold value is reduced by a power offset when the UE is a power class 6 (PC6) UE.

9. (Previously presented) The one or more non-transitory computer-readable media of claim 8, wherein, upon execution, the instructions are to further cause the UE to process an narrowband (NB) system information block type 1 (SIBl-NB) message that includes a PC6 power offset IE (powerClassl4dBm-Offset) to determine the power offset.

10. (Previously presented) The one or more non-transitory computer-readable media of claim 1, wherein, upon execution, the instructions are to further cause the UE to:
generate a message, to be transmitted to an evolved NodeB (eNB), to include information to indicate the measured NRSRP.

11. (Previously presented) The one or more non-transitory computer-readable media of claim 1, wherein the measured NRSRP is measured under a condition that a downlink (DL) signal-to-noise ratio (SNR) is below -6 dB.

12. (Previously presented) The one or more non-transitory computer-readable media of claim 1, wherein the UE is in a UE category of NB Internet of Things (NB- IoT), enhanced NB-IoT (eNB-IoT), further-enhanced NB-IoT (FeNB-IoT), machine type communication (MTC), enhanced MTC (eMTC), further enhanced MTC (FeMTC), or enhanced FeMTC (eFeMTC).

13. (Currently Amended) One or more non-transitory computer-readable media comprising instructions that, upon execution by one or more processors of an 
process a transmission, received from a user equipment (UE), to determine an indication of a measured narrowband reference signal received power (NRSRP) in a narrowband physical random access channel (NPRACH) transmission;
compare the measured NRSRP to at least one threshold value; and
assign, based on the comparison between the measured NRSRP and the threshold value, narrowband physical uplink shared channel (NPUSCH) resources to the UE, wherein assigning NPUSCH resources to the UE based on the comparison between the measured NRSRP and the threshold value comprises:
assigning a power level for an NPUSCH transmission by the UE to a predetermined maximum UE output power (Pcmax) when the measured NRSRP is smaller than the at least one threshold value, and
assigning the power level for the NPUSCH transmission by the UE in an open loop power control process when the measured NRSRP is equal to or larger than the at least one threshold value.

14. (Previously presented) The one or more non-transitory computer-readable media of claim 13, wherein the at least one threshold value corresponds to at least one NPRACH NRSRP threshold value that is indicated by an rsrp-ThresholdsPrachInfoList information element (IE), further wherein the rsrp-ThresholdsPrachinfoList IE is incorporated in an NPRACH-ConfigSIB-NB IE that is used to select NPRACH resources for the NPRACH transmission.

15-16. (Cancelled) 

17. (Currently Amended) The one or more non-transitory computer-readable media of claim [[15]]13, wherein to assign the NPUSCH resources, the eNB is to assign a repetition level for the NPUSCH transmission.

18. (Previously presented) An apparatus of a baseband circuitry of a user equipment (UE), the apparatus comprising: 

a central processing unit (CPU) coupled with the one or more baseband processors, the CPU to:
compare the measured NRSRP to at least one threshold value, and
generate, based on the comparison between the measured NRSRP and the at least one threshold value, a configuration to indicate a power level for a narrowband physical uplink shared channel (NPUSCH) transmission, wherein determining the power level for the NPUSCH transmission comprises:
setting the power level for the NPUSCH transmission to a predetermined maximum UE output power (Pcmax) when the measured NRSRP is smaller than the at least one threshold value, and
setting the power level for the NPUSCH transmission in an open loop power control process when the measured NRSRP is equal to or larger than the at least one threshold value.

19. (Original) The apparatus of claim 18, wherein the configuration is further to indicate, based on the comparison between the measured NRSRP and the at least one threshold value, a repetition level for the NPUSCH transmission.

20. (Original) The apparatus of claim 18, wherein the CPU is further to determine the at least one NRSRP threshold value, wherein the at least one NRSRP threshold value corresponds to at least one NPRACH NRSRP threshold value that is indicated by an rsrp-ThresholdsPrachlnfoList information element, further wherein the rsrp-ThresholdsPrachlnfoList information element is incorporated in an NPRACH-ConfigSIB-NB information element that is to select NPRACH resources for the NPRACH transmission.



22. (Original) The apparatus of claim 18, wherein unequal absolute power tolerance limits are implemented for the NPUSCH transmission, further wherein a plus end absolute power tolerance limit is larger than a minors end absolute power tolerance limit.

23. (Previously presented) The apparatus of claim 18, wherein the one or more baseband processors are further to process a signal that is transmitted from an evolved NodeB (eNB) to determine the at least one threshold value, wherein the signal includes information to indicate the at least one threshold value, further wherein the information to indicate the at least one threshold value corresponds to at least one NPRACH NRSRP threshold value that is used for NPRACH resources selection.

24. (Currently Amended) An apparatus of a baseband circuitry of an evolved NodeB (eNB), the apparatus comprising: 
one or more baseband processors to process a narrowband physical random access channel (NPRACH) transmission, received from a user equipment (UE), to determine an indication of a measured narrowband reference signal received power (NRSRP); and
a central processing unit (CPU) coupled with the one or more baseband processors, the CPU to:
compare the measured NRSRP to at least one threshold value; and
assign, based on the comparison between the measured NRSRP and the threshold value, narrowband physical uplink shared channel (NPUSCH) resources to the UE, wherein assigning NPUSCH resources to the UE based on the comparison between the measured NRSRP and the threshold value comprises:
assigning a power level for an NPUSCH transmission by the UE to a predetermined maximum UE output power (Pcmax) when the measured NRSRP is smaller than the at least one threshold value, and
assigning the power level for the NPUSCH transmission by the UE in an open loop power control process when the measured NRSRP is equal to or larger than the at least one threshold value.

25. (Original) The apparatus of claim 24, wherein to assign the NPUSCH resources, the CPU is to assign an output power level for an NPUSCH transmission and a repetition level for the NPUSCH transmission.

26. (Cancelled) 

27. (Currently Amended) The apparatus 24, wherein the at least one threshold value corresponds to at least one NPRACH NRSRP threshold value that is indicated by an rsrp-ThresholdsPrachInfoList information element (IE), further wherein the rsrp-ThresholdsPrachinfoList IE is incorporated in an NPRACH-ConfigSIB-NB IE that is used to select NPRACH resources for the NPRACH transmission.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1, 13, 18 and 24 are allowable because the prior art fail to teach or render obvious the claim limitation: “compare the measured NRSRP to at least one threshold value; and assign, based on the comparison between the measured NRSRP and the threshold value, narrowband physical uplink shared channel (NPUSCH) resources to the UE, wherein assigning NPUSCH resources to the UE based on the comparison between the measured NRSRP and the threshold value comprises: assigning a power level for an 

Hwang et al. US 20190246371 A1 with priority US201662393657P filed 2016-09-13, teaches in para. [0116] channel state measured through the NRS may be a value such as RSRP or RSRQ. When a measured value such as RSRP or RSRQ does not satisfy a specific threshold value. However, the prior art fails to teaches the claim limitation cited above.

Li et al. US 20150016312 A1 [0202] teaches UE 114 can determine whether it operates in normal coverage mode or in CE mode. It can determine it is coverage limited if, for example, an estimated path loss is larger than a threshold, or a channel measurement such as reference signal received power (RSRP) is lower than a threshold. However, the prior art fails to teaches the claim limitation cited above.

Ouchi et al. US 20170202025, [0399] The serving cell quality threshold (s-Measure) is configured as a value of the RSRP. However, the prior art fails to teaches the claim limitation cited above. 

Yoo et al. US 20180213486 A1  [0112] According to an aspect of the present disclosure, an gNB may derive the optimal UE power level based on one or more of Reference Signal Received Quality ( RSRP). However, the prior art fails to teaches the claim limitation cited above.

Kim et al. US 20200296765 A1 [0181] eNB may differently configure the power of the UE or dynamically inform the UE of the resource type (e.g., PUSCH resource) so that the UE can operate by changing the number of repetitions. However, the prior art fails to teaches the claim limitation cited above. 

Azelier et al. US 20180220373 A1 para. [0037-0038] the network configures which enhanced coverage mode or repetition level the UE shall use based on radio measurements sent by the device. However, the prior art fails to teaches the claim limitation cited above.

Therefore, claims 1-4, 7-14, 17-20, 22-25 and 27 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/25/2021, with respect to Claim Objections have been fully considered and are persuasive.  The Claim Objections of claim 14 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468